DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/335,240, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claim 1: The claim recites a bridge coupled to ear pads via structural links and also the bridge coupled to the band via lateral members.  However, the prior disclosure describes the structural links (e.g. Figures 1, 2D, 6A, 6D) and lateral members (e.g. Figure 7) as alternate embodiments.  There is no prior disclosure of an embodiment where the bridge is coupled to both the ear pads and also the band.
Claims 4-6, 12-14, 20: These details are not found in the prior disclosure.
Claim 11: Same issue as claim 1 above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1: As noted above, the claim recites a bridge coupled to ear pads via structural links (e.g. Figures 1, 2D, 6A, 6D) and also the bridge coupled to the band via lateral members (e.g. Figure 7).  However, since these appear to be disclosed as alternate embodiments, it is not clear what structure is intended by the claim.  For examination purposes, the claim is construed to require both.
Claims 3, 10: The claim recites that the structural links have a length greater than a distance between the connection points at the bridge and ear pad.  It appears that this may be referring to the spring design of Figures 6A-D.  However, the specification does not explicitly describe this length or distance, and a broader interpretation based on solely the drawings could also construe the overall length of the structural link as the distance between the endpoints (Figures below adapted from Figures 6A and 6D).  

    PNG
    media_image1.png
    378
    730
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    496
    media_image2.png
    Greyscale

In light of the above, the scope of claims 3 and 10 are unclear.  Examiner suggests somehow rephrasing to clarify the length of a path along the structural link (i.e. along the curves of the spring), and this interpretation is used for examination purposes.
Claim 11: Same issue as claim 1 above.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
 	The closest prior art are Hagedorn (US 2014/0350431) and Asjes (US 2012/0226127).  Regarding claim 1, Hagedorn shows substantially the same transcranial stimulation headset as claimed, except that the structural coupling elements in Hagedorn (Figure 6: band 606, bridge 610, coupled to ear pads at intersection) can only be construed as either the structural links or the lateral members, whereas the claim (presumably) requires both to be included at the same time.  Asjes also shows substantially the same transcranial stimulation headset as claimed.  However, likewise, the structural coupling elements in Asjes (Figure 1: outer band 3, inner electrode headband 7, 11, 13, 19, coupling link/member 7) can only be construed as either the structural links or the lateral members, whereas the claim (presumably) requires both to be included at the same time.  Therefore, there is no disclosure or suggestion of the combination of elements as recited.  Regarding claim 10, Hagedorn does not show a path length which differs from the distance as recited.  Asjes does show a path length greater than the distance of the connection points (Figure 1: 7), but does not show the connection point at the ear pads.  Therefore, there is no disclosure or suggestion of the combination of elements as recited.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eugene T Wu/Primary Examiner, Art Unit 3792